Exhibit 10

 

January 16, 2006

 

 

HAND DELIVERED

 

R. Mark Graf

 

Dear Mark:

 

This letter will serve as an amendment to the Letter Agreement dated
September 26, 2005 (the “Letter Agreement”) that addresses the terms of your
resignation from Fifth Third Bank (“Bank”).

 

Paragraph 1 of the agreements that R. Mark Graf (“you”) set forth in the Letter
Agreement is hereby amended and restated in full as follows:

 

  1. You will resign as an officer and employee of the Bank effective on the
earlier of: (i) a date which is four (4) weeks after a new Chief Financial
Officer begins his employment with the Bank, or (ii) a date which is eight weeks
after you provide notice of your resignation to the Bank. The date that the
earliest of these events occur is defined as the “Resignation Date”.

 

In all other respects the Letter Agreement will remain in full force and effect
as originally written.

 

Please acknowledge your understanding and acceptance of this letter by signing
and dating where indicated below.

 

With regards,

/s/ George A. Schaefer, Jr.

George A. Schaefer, Jr.

President and CEO

 

 

I have read, understand and agree to the terms of this letter.

 

/s/ R. Mark Graf

      

January 16, 2006    

R. Mark Graf

     

Date